DETAILED ACTION
	This is the first office action regarding application number 16/480,530, filed on Jul 24, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-6 and 8-20 is/are currently pending and have been examined.
Claim(s) 7 has/have been cancelled in a pre-examination amendment. 


Information Disclosure Statement
	The information disclosure statement(s) filed Jul 26, 2019 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
(s) 16 and 19 is/are objected to because of the following informalities:  
Claim 16, line 3-4, “a spiked internal standard peptide of known amount” should be “a known amount of a spiked internal standard peptide” to improve readability of the claim.
Claim 19, line 3, “the cancer patient” should be “the patient suffering from colon cancer” to follow to the naming convention used in Claim 1.   
Appropriate correction is required.


Claim Interpretations
	Regarding Claim 19, the recitation “…can be used to inform a treatment decision…” is interpreted to be an intended result of the method performed and does not further limit how the method is performed (see MPEP § 2111.04). The examiner further notes that Claim 19 does not describe any additional, positively recited method steps. 

Regarding Claim 20, the recitation “…can be combined with…” is interpreted to be an intended result of the method performed and does not further limit how the method is performed (see MPEP § 2111.04). The examiner further notes that Claim 20 does not describe any additional, positively recited method steps.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation of “effective amount” is unclear. As per MPEP 2173.05 (c) III, “an effective amount has been “held to be definite where the amount was not critical and those skilled in the art would be able to determine from the written disclosure, including the examples, what an effective amount is”. However, as the instant specification does not provide examples nor guidance with which to determine the metes and bounds of the recitation “effective amount”, it is deemed that the recitation is unclear. 

	Regarding Claim 1, the recitations of “an effective amount of temozolomide” in step (c) and (d) are unclear. Is Applicant intending to describe distinct “effective amounts” in each step? The examiner notes that both step (c) and (d) recite “an effective amount”, suggesting that step (d) describes a secondary instance of “an effective amount of temozolomide”. As best understood, the recitation in step (d) should read “the effective amount of temozolomide”.

	Regarding Claim 1, the recitation “does not comprise an effective amount of temozolomide” in step (d) is unclear. It is unclear whether step (d) could still comprise an amount of temozolomide. That is, could a patient in step (d) still be treated with temozolomide if the amount is not an “effective amount”?



	Regarding Claim 10, the claims as a whole is unclear. It is unclear what the metes and bounds of the claims are as Applicant has recited that the mass spectrometry comprises various options, and linked these using both an ‘and’ and an ‘or’. Is Applicant intending to state that the mass spectrometry comprises all of the options at the same time? Or is Applicant intending to state that the options are mutually exclusive and, thus, various forms that the mass spectrometry could take? As best understood, Applicant intended to describe the latter and the examiner will treat it as such during prosecution. The examiner also directs Applicant to MPEP 2173.05(h) as a reference for the proper claiming of Markus Groupings. 

Regarding Claim 11, the claims as a whole is unclear. It is unclear what the metes and bounds of the claims are as Applicant has recited that the mass spectrometry mode comprises various options, and linked these using both an ‘and’ and an ‘or’. Is Applicant intending to state that the mass spectrometry mode comprises all of the options at the same time? Or is Applicant intending to state that the options are mutually exclusive and, thus, various forms that the mass spectrometry mode could take? As best understood, Applicant intended to describe the latter and the examiner will treat it as such during prosecution. The examiner also directs Applicant to MPEP 2173.05(h) as a reference for the proper claiming of Markus Groupings.

Regarding Claim 12, the recitation “the MGMT peptide” is unclear. There is no antecedent basis for this recitation in the claim. As best understood, this should be “the MGMT fragment peptide” as in Claim 1. 

Regarding Claim 12, the recitation “the amino acid sequence” is unclear. There is no antecedent basis for this recitation in the claim.

Regarding Claim 13, the claim as a whole is unclear. It is unclear how the tumor sample can be formalin fixed solid tissue in Claim 13, when Claim 12, the claim from which Claim 13 depends, specified that the tumor sample could be a cell, a collection of cells or a solid tissue. For example: It is unclear how, when the tumor sample in Claim 12 is a cell, Claim 13 can be a formalin fixed solid tissue. 

Regarding Claim 16, the recitation of “determining an amount of the MGMT fragment peptide in said tumor sample” is unclear. Is any amount acceptable for the method? As best understood, the entire amount of MGMT in the sample needs to be determined for it to be accurately compared to the reference. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al (US 2006/0100188) in view of Otsuki et al (JP 2012-197258A, as per the examiner provided machine translation) and in further view of Krizman et al (US 2016/0334408, as cited in the IDS dated Jul 26, 2019).

	Regarding Claim 1, Zong teaches a method of treating a patient suffering from colon cancer (see Zong: “treating a patient having colorectal and/or colon cancer”, Abstract; Claim 69), comprising:
quantifying the level of a MGMT (see Zong: “the level of MGMT protein expressed by cells of the patient is assessed by measurement of the MGMT protein”, [0020]; “assessing the level or enzymatic activity of the MGMT protein in a sample obtained from the patient”, Claim 69) 
comparing the level of MGMT to a reference level (see Zong: “level is compared to that expressed by normal lymphocytes known to express MGMT”, [0020]; “classifying the level or activity as Low, Moderate, or High as compared to that of normal lymphocytes”, Claim 69)
treating the patient with a therapeutic regimen comprising an effective amount of temozolomide when the level of MGMT is lower than said reference level (see Zong: “administering temozolomide to the patient… if the patient's level or enzymatic activity of the MGMT protein is classified as Low or Moderate, compared to that of normal lymphocytes”, Claim 69) or treating the patient with a therapeutic regimen that does not comprise an effective amount of temozolomide when the level of the MGMT fragment is above said reference level (the examiner notes that the first alternative is addressed). 
	Zong teaches measuring MGMT protein from a sample in the interest of determining a course of treatment for a patient suffering from a cancerous colon or colorectal tumor.

	However, Otsuki teaches the analogous art of a method for determining proteins for diagnosis or treatment of diseases by use of LC-MS/MS (see Otsuki: Abstract, Page 1/46). Otsuki teaches that proteins or protein fragments can function as an index of diseases, including tumors, and provides an example of using MGMT or an MGMT fragment, stating that the fragment TTLDSPLGK is one example of a fragment to be used (see Otsuki: “Among peptides for quantifying the tumor-related marker protein… a partial sequence of MGMT (Accession No. P16455), EWLLAHEGHR (SEQ ID NO: 125), And TTLDSPLGK (SEQ ID NO: 126)”, Page 8/46, first full paragraph). Otsuki teaches obtaining a protein fragment by means of trypsin (i.e. a protease) (see Otsuki: Page 2, final paragraph). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the measured protein of modified Zong to be an MGMT fragment such as TTLDSPLGK, obtained from a trypsin (i.e. protease) digest, as described by Otsuki, because Otsuki teaches that measurement of this fragment can be used as an index of disease, specifically for tumors (see Otsuki: “Among peptides for quantifying the tumor-related marker protein… a partial sequence of MGMT (Accession No. P16455), EWLLAHEGHR (SEQ ID NO: 125), And TTLDSPLGK (SEQ ID NO: 126)”, Page 8/46, first full paragraph).

	Modified Zong teaches that the level of MGMT protein fragment in a cell sample obtained from a patient can be assessed by any of a variety of methods (see Zong: [0020]).
Modified Zong does not teach determining the level by using selected reaction monitoring mass spectrometry.
	However, Krizman teaches the analogous art of methods for detecting and quantitating the MGMT protein using SRM-MS (selected reaction monitoring mass spectrometry) by use of a 18O (see Krizman: [0011]; [0049]; Claim 13-14). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of determining the level of MGMT protein fragment of modified Zong to be detecting and quantified by a MALDI mass spectrometer using selective reaction mode (SRM-MS) with a spiked internal standard as taught by Krizman, because Krizman teaches that that SRM-MS can be used to aid diagnosis of the stage of cancer, stating that it allows for measurement of the expression level of a protein, or multiple proteins, can be determined and compared to a “normal” or reference level found in healthy tissue (see Krizman: [0012]; [0017]).
	
	Regarding Claim 2, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches comparing against normal levels in a cell (see modification of Claim 1). Modified Zong also teaches using a spiked internal standard (see modification of Claim 1).
	Modified Zong does not specifically teach the amounts against which a sample should be tested (i.e. the amounts of the reference), nor does it teach that it should be 200 amol/μg ± 200 amol/μg.
	However, based on the above teachings, where Zong teaches that the method should compare against the levels of a normal sample, it would have been well within the skill of one of ordinary skill in the art to have determined the amount of MGMT protein fragment in a normal sample, as this would’ve been non-variable. Further, as Zong teaches comparing against a 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the amount of the reference peptides of modified Zong to be any amount, including 200 amol/μg ± 200 amol/μg, as this would’ve been the result of routine testing and optimization to find the optimal workable range based on the prior art teachings. 

	Regarding Claim 3, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches comparing against normal levels in a cell (see modification of Claim 1). Modified Zong also teaches using a spiked internal standard (see modification of Claim 1).
	Modified Zong does not specifically teach the amounts against which a sample should be tested (i.e. the amounts of the reference), nor does it teach that it should be 200 amol/μg ± 150 amol/μg.
	However, based on the above teachings, where Zong teaches that the method should compare against the levels of a normal sample, it would have been well within the skill of one of ordinary skill in the art to have determined the amount of MGMT protein fragment in a normal sample, as this would’ve been non-variable. Further, as Zong teaches comparing against a value, it would’ve been within the skill of one of ordinary skill in the art to determine the optimal value for the comparison through routine experiments, effectively optimizing within the parameters of the prior art (i.e. determining the specific numerical value for an analysis that is commonly performed). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the amount of the reference peptides of modified Zong to be any amount, including 

Regarding Claim 4, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches comparing against normal levels in a cell (see modification of Claim 1). Modified Zong also teaches using a spiked internal standard (see modification of Claim 1).
	Modified Zong does not specifically teach the amounts against which a sample should be tested (i.e. the amounts of the reference), nor does it teach that it should be 200 amol/μg ± 100 amol/μg.
	However, based on the above teachings, where Zong teaches that the method should compare against the levels of a normal sample, it would have been well within the skill of one of ordinary skill in the art to have determined the amount of MGMT protein fragment in a normal sample, as this would’ve been non-variable. Further, as Zong teaches comparing against a value, it would’ve been within the skill of one of ordinary skill in the art to determine the optimal value for the comparison through routine experiments, effectively optimizing within the parameters of the prior art (i.e. determining the specific numerical value for an analysis that is commonly performed). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the amount of the reference peptides of modified Zong to be any amount, including 200 amol/μg ± 100 amol/μg, as this would’ve been the result of routine testing and optimization to find the optimal workable range based on the prior art teachings.

Regarding Claim 5, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches comparing against normal levels in a cell (see modification of Claim 1). Modified Zong also teaches using a spiked internal standard (see modification of Claim 1).

	However, based on the above teachings, where Zong teaches that the method should compare against the levels of a normal sample, it would have been well within the skill of one of ordinary skill in the art to have determined the amount of MGMT protein fragment in a normal sample, as this would’ve been non-variable. Further, as Zong teaches comparing against a value, it would’ve been within the skill of one of ordinary skill in the art to determine the optimal value for the comparison through routine experiments, effectively optimizing within the parameters of the prior art (i.e. determining the specific numerical value for an analysis that is commonly performed). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the amount of the reference peptides of modified Zong to be any amount, including 200 amol/μg ± 50 amol/μg, as this would’ve been the result of routine testing and optimization to find the optimal workable range based on the prior art teachings.

Regarding Claim 6, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches comparing against normal levels in a cell (see modification of Claim 1). Modified Zong also teaches using a spiked internal standard (see modification of Claim 1).
	Modified Zong does not specifically teach the amounts against which a sample should be tested (i.e. the amounts of the reference), nor does it teach that it should be 200 amol/μg ± 25 amol/μg.
	However, based on the above teachings, where Zong teaches that the method should compare against the levels of a normal sample, it would have been well within the skill of one of ordinary skill in the art to have determined the amount of MGMT protein fragment in a normal sample, as this would’ve been non-variable. Further, as Zong teaches comparing against a 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the amount of the reference peptides of modified Zong to be any amount, including 200 amol/μg ± 25 amol/μg, as this would’ve been the result of routine testing and optimization to find the optimal workable range based on the prior art teachings.

	Regarding Claim 8, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein said protein digest comprises a protease digest (see modification of Claim 1).

Regarding Claim 9, modified Zong teaches all the limitations as applied to Claim 8 and further teaches wherein said protein digest comprises a trypsin digest (see modification of Claim 1).

Regarding Claim 10, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein mass spectrometry comprises tandem mass spectrometry, ion trap mass spectrometry, triple quadrupole mass spectrometry, MALDI-TOF mass spectrometry, MALDI mass spectrometry, hybrid ion trap/quadrupole mass spectrometry or time of flight mass spectrometry (see modification of Claim 1).

Regarding Claim 11, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein a mode of mass spectrometry used is Selected Reaction Monitoring (SRM), Multiple Reaction Monitoring (MRM), Parallel Reaction Monitoring (PRM), intelligent 

Regarding Claim 12, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein the MGMT peptide has the amino acid sequence as set forth as SEQ ID NO: 1 (see modification of Claim 1).

Regarding Claim 13, modified Zong teaches all the limitations as applied to Claim 1. Modified Zong teaches using a tumor sample (see modification of Claim 1). 
	Modified Zong does not specifically teach using solid tissue.
	However, Krizman teaches the analogous art of methods for detecting and quantitating the MGMT protein using SRM-MS (selected reaction monitoring mass spectrometry) by use of a spiked internal standard (see Krizman: Abstract; [0011]). Krizman teaches using a tumor sample in the form of paraffin-embedded, formalin fixed solid tissue, stating that this type of sample is advantageous due to its wide availability (see Krizman: [0007]; [0014]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the tumor sample of modified Zong to be a tumor sample in the form of paraffin-embedded, formalin fixed solid tissue as taught by Krizman, because Krizman teaches that this type of sample is advantageous due to its wide availability (see Krizman: [0007]; [0014]).

	Regarding Claim 14, modified Zong teaches all the limitations as applied to Claim 13 and further teaches wherein the tumor sample is formalin fixed solid tissue (see modification of Claim 13).



Regarding Claim 16, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein quantifying the MGMT fragment peptide comprises determining an amount of the MGMT fragment peptide in said tumor sample by comparing to a spiked internal standard peptide of known amount, wherein both the MGMT fragment peptide in said tumor sample and the internal standard peptide corresponds to the same amino acid sequence of the MGMT fragment peptide as shown in SEQ ID NO: 1 (see modification of Claim 1).

Regarding Claim 17, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein the internal standard peptide is an isotopically labeled peptide (see modification of Claim 1).

Regarding Claim 18, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein the isotopically labeled internal standard peptide comprises one or more heavy stable isotopes selected from 18O, 17O, 15N, 13C, 2H or a combination thereof. (see modification of Claim 1).

Regarding Claim 19, modified Zong teaches all the limitations as applied to Claim 1 and further teaches wherein detecting and quantifying the specified MGMT fragment peptide can be used to inform a treatment decision about which chemotherapy agent is used for treating the cancer patient (see modification of Claim 1; see, also, Claim Interpretation section). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798